Citation Nr: 0826160	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently rated 30 percent disabling.

2. Entitlement to a compensable evaluation for grand mal 
epilepsy.

3.  Entitlement to a compensable evaluation for residuals of 
a laceration on the forehead and skull.

4.  Entitlement to a compensable evaluation for residuals of 
a skull fracture.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971 and from November 1978 to October 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board remanded the appeal for additional development in June 
1992 and November 1997.  The claims were denied in a February 
2002 Board decision.  In April 2004, the United States Court 
of Appeal for Veterans Claims (Court) vacated and remanded 
the February 2002 decision.  In February 2008, the United 
States Court of Appeals for the Federal Circuit summarily 
affirmed the Court's decision and remanded the case for 
further proceedings.  In May 2008, the Court issued a Mandate 
on the case, and it is now properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2004 Order, the Court found that VA had not 
provided the veteran with proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Given the lengthy 
period of time that has passed since the February 2002 Board 
decision which was before the Court, new VCAA notice is 
needed.

Further, in regards to proper VCAA notice, in an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

It appears from the claims file that the veteran's last VA 
examination was in 1990.  Current VA examinations are 
essential if VA is to accurately evaluate the veteran's 
current level of disability, particularly in light of the 
holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), which 
held that staged ratings are appropriate for an increased 
rating claim.

In its April 2004 Order, the Court also found that VA had not 
provided the veteran with proper notice under 38 C.F.R. 
§ 3.655 regarding the consequences of a failure to report for 
a VA examination.  Given the veteran's previous refusals to 
attend VA examinations, he should be specifically advised as 
to why current examinations are of import in his case.  He 
should also be advised in accordance with 38 C.F.R. 
§ 3.655 regarding the consequences of a failure to report for 
a VA examination.

Current VA and private treatment records should be obtained.  
The veteran should be asked to submit information regarding 
any treatment he has received since 2004.  VA should make an 
effort to associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain. 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2008).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).

The veteran should be asked for 
information regarding current VA and 
private treatment records which have not 
yet been submitted to the Board.  He 
should be advised that these records are 
of import in establishing his current 
level of disability.

The notice letter must also include a 
detailed explanation of 38 C.F.R. 
§ 3.655, including the text of 38 C.F.R. 
§ 3.655, regarding the consequences of a 
failure to report for a VA examination.  
The veteran should be advised that he is 
being scheduled for new examinations 
because VA needs evidence of his current 
level of disability.

2.  Any VA or private treatment records 
identified by the veteran should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the veteran should be 
scheduled for VA examinations.  The 
veteran should be given the appropriate 
medical examinations for (a) 
depression, (b) grand mal epilepsy, (c) 
residuals of a laceration of the 
forehead and skull, and (d) residuals 
of a skull fracture.

The veteran should also be given the 
appropriate medical examination for his 
claim for individual unemployability.  
The examiner should state whether it is 
at least as likely as not that the 
veteran's service-connected 
disabilities, including (a) depression, 
(b) grand mal epilepsy, (c) residuals 
of a laceration of the forehead and 
skull, (d) residuals of a skull 
fracture, and (e) residuals of a nasal 
fracture, render the veteran unable to 
obtain and maintain substantially 
gainful employment.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

